IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
  NOS. WR-85,014-01, WR-85,014-02, WR-85,014-03, WR-85,014-04 AND WR-85,014-05


                   EX PARTE BRANDON KEITH SKILLMAN, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. W 380-80792-02-HC, W 380-80793-02-HC, W 380-80794-02-HC, W 380-
82037-02-HC AND W 380-81221-01-HC IN THE 380TH DISTRICT COURT
                          FROM COLLIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered open pleas of guilty to two

charges of aggravated sexual assault of a child, one charge of sexual assault of a child, one charge

of indecency with a child by contact, and one charge of indecency with a child by exposure. The

trial court sentenced him to seventy-five years’, twenty years’, and ten years’ imprisonment, to be

served concurrently.

        Applicant contends, among other things, that his counsel rendered ineffective assistance
                                                                                                     2

because he failed to file an appellate brief, essentially abandoning Applicant’s appeals. Trial counsel

apparently agreed to represent Applicant on appeal, and timely filed notice of appeal. However, he

failed to file an appellate brief or request an extension. The court of appeals ordered that the appeal

be submitted without briefs, and subsequently issued a memorandum opinion affirming Applicant’s

convictions and sentences. Skillman v. State, Nos. 05-03-01031-CR, 05-03-01032-CR, 05-03-

01033-CR, 05-03-01034-CR and 05-03-01035-CR (Tex. App. — Dallas, January 13, 2004) (not

designated for publication).

       The trial court has determined that counsel’s failure to file a brief despite Applicant’s wish

to proceed with the appeal rendered the appellate process in these cases a “meaningless ritual.” The

trial court recommends that Applicant be granted relief in the form of an out-of-time appeal. We

find that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgments of

conviction in Cause Nos. 380-80792-02, 380-80793-02, 380-80794-02, 380-82037-02 and 380-

81221-01 from the 380th District Court of Collin County. Applicant is ordered returned to that time

at which he may give written notices of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall immediately appoint an attorney to represent Applicant on direct appeal. All time

limits shall be calculated as if the sentences had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file written notices of appeal in the trial court within 30 days after the mandate

of this Court issues. Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d
469 (Tex. Crim. App. 1997).
                                                                                                  3



       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: July 27, 2016
Do not publish